DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fayolle et al. (US 2017/0322430 A1).

Concerning claim 1, Fayolle et al. (hereinafter Fayolle) teaches a method comprising:
obtaining a first three-dimensional (3D) line passing a center of a person's eye that is gazing at a point in a 3D space (fig. 5: one of the two straight lines joining the entrance pupil of each image-capturing apparatus 120; ¶0266), based on a first relative orientation of the eye with respect to a first imaging sensor (¶0176; ¶0259: “…two light sources 110 and two image-capturing apparatuses 120 the positions and orientations of which are known in the mean plane of the rims 411”; fig. 5: imaging-capturing apparatus 120) and a first relative position of a pupil or limbus of the eye with respect to the first imaging sensor (fig. 5: pupil P; ¶0176; ¶0266); 
obtaining a second 3D line passing the center of the eye (fig. 5: a second one of the two straight lines joining the entrance pupil of each image-capturing apparatus 120; ¶0266); and 
determining a relative position of the center of the eye with respect to the first imaging sensor, based on the first 3D line and the second 3D line (¶0266: “…to determine the three-dimensional position of the center E of the curvature of the cornea of the eye O1…”).

Concerning claim 3, Fayolle teaches the method of claim 1, further comprising obtaining the first relative orientation of the eye with respect to the first imaging sensor based on a second relative orientation of the eye with respect to a second imaging sensor and based on a relative orientation of the first imaging sensor with respect to the second imaging sensor (fig. 5; ¶0259; ¶0266: the first relative orientation of the eye is obtained with respect to the first imaging sensor (e.g., a first one of image-capturing apparatus 120) based on a second relative orientation of the eye with respect to a second imaging sensor (e.g., a second one of image-capturing apparatus 120) and based on a relative orientation of the first imaging sensor with respect to the second imaging sensor (the positions and orientations of imaging-capturing apparatus 120 are known)).

Claim 30 is the corresponding computer program product to the method of claim 1 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fayolle et al. (US 2017/0322430 A1).

Concerning claim 2, Fayolle teaches the method of claim 1 in an embodiment. In a second embodiment, Fayolle teaches the method of claim 1, further comprising obtaining the first relative position of the pupil or limbus with respect to the first imaging sensor based on an image of the pupil or limbus obtained by the first imaging sensor (¶¶0268-0275: determining the gaze direction without the use of corneal reflections). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the embodiments of Fayolle in order to determine the gazing direction of an observer.

Allowable Subject Matter
Claims 9, 11, and 31 are allowed.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks filed 05/04/2022, with respect to the rejection of claims 9, 11, and 31 under 35 U.S.C. § 102 have been fully considered and are persuasive. The rejection has been withdrawn.
Applicant’s arguments, see pages 7-8 of the remarks filed 05/04/2022, with respect to the rejection of claim 1 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues 

“However, as shown in Fig. 5 of Fayolle and explained in paragraph [0266] of Fayolle, this line is between the entrance pupil of one image-capturing apparatus 120 and the center E of the curvature of the cornea of the eye. The center E of the curvature of the cornea of the eye and the geometrical center of the eye are distinct. As shown in the diagram of a human eye below, the cornea has a higher curvature than and is not concentric with the eyeball. The center of the curvature of the cornea is approximately at the intersection of the two dotted lines and as marked by the letter “E” while geometrical center of the eye is approximately where the white dot is, in the vitreous humor. Therefore, the straight line joining the entrance pupil of each image-capturing apparatus 120 is not a 3D line passing the geometrical center of the eye.”

The examiner understands Applicant’s argument, but respectfully disagrees. Paragraph [0267] mentions that in the first embodiment, the gaze direction is given by the straight line joining the center of the cornea of the eye or the center of the rotation of the eye (CRO) and the center of the pupil. That is to say, the straight line joining the entrance to the pupil of image-capturing apparatus 120 is a 3D line passing through the CRO (corresponding to the geometrical center of the eye). Figure 6 provides a visual example of the location of the CRO. Accordingly, the examiner maintains the rejection.
Applicant’s arguments, see page 9 of the remarks filed 05/04/2022, with respect to the rejection of claim 2 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive for reasons presented above for independent claim 1.
Applicant’s arguments, see pages 8-9 of the remarks filed 05/04/2022, with respect to the rejection of claim 3 under 35 U.S.C. § 102 have been fully considered and they are persuasive. The rejection is withdrawn.
Applicant’s arguments, see page 9 of the remarks filed 05/04/2022, with respect to the rejection of claim 4 under 35 U.S.C. § 103 have been fully considered and they are persuasive. The rejection is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425